Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.499 Filed 01/25/21 Page 1 of 19




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

              JOHN PLAINTIFF,

                  Plaintiff,
                                                       Case No. 20-cv-11718
                     v.
                                                UNITED STATES DISTRICT COURT JUDGE
    WAYNE STATE UNIVERSITY, ET AL.,                     GERSHWIN A. DRAIN

                Defendants.

 ______________________________/
   OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO
  DISMISS WITHOUT PREJUDICE [#5]; AND DENYING PLAINTIFF’S
  MOTION FOR PROTECTIVE ORDER TO PERMITT PLAINTIFF TO
               PROCEED ANONYMOUSLY [#8]

                                  I. INTRODUCTION

      Plaintiff John Plaintiff (“Plaintiff”) brings suit against Wayne State

University, Wayne State University School of Medicine, Nikolina Camaj, Margit

Chadwell, Matt Jackson, Richard S. Baker, and R. Darin Ellis, in their individual

and official capacities, jointly and severally (collectively, the “Defendants”) on June

26, 2020. See ECF No. 1. Plaintiff seeks redress for damages allegedly caused by

Defendants’ purported unconstitutional and unlawful conduct related to his

dismissal from Defendant Wayne State University’s School of Medicine.

      Presently before the Court are Defendants’ Motion to Dismiss Without

Prejudice and Plaintiff’s Motion for Protective Order to Permit Plaintiff to Proceed

                                          -1-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.500 Filed 01/25/21 Page 2 of 19




Anonymously. ECF Nos. 5, 8. Both Motions are fully briefed. Upon review of the

parties’ submissions, the Court concludes that oral argument will not aid in the

disposition of this matter. Accordingly, the Court will resolve the parties’ Motions

on the relevant briefs. See E.D. Mich. L.R. 7.1(f)(2). For the reasons that follow,

the Court will GRANT Defendants’ Motion to Dismiss Without Prejudice [#5]. The

Court will also DENY Plaintiff’s Motion for Protective Order to Permit Plaintiff to

Proceed Anonymously [#8].

                                 II. BACKGROUND

      This action stems from Plaintiff’s expulsion from Defendant Wayne State

University’s School of Medicine. He claims that Defendants “deprived [him] of his

right to due process, violated Title IX, denied [him] of the Constitution’s guarantee

of equal protection, and inflicted severe emotional distress upon [him].” ECF No.

8, PageID.331. Plaintiff avers that Defendants’ purported unlawful actions prevent

him from pursuing his medical career. ECF No. 1, PageID.5.

      Plaintiff first met with Defendant Camaj on November 30, 2018 for a fact-

finding conference regarding the underlying incident. ECF No. 8, PageID.332. This

matter was then forwarded to Defendant Chadwell, the School of Medicine’s Dean

of Student Affairs and Career Development, and eventually to the School of

Medicine’s Professionalism Committee. Id. Plaintiff then met with Defendant

Jackson, the Professionalism Committee’s chairman, on January 25, 2019. Id. He


                                         -2-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.501 Filed 01/25/21 Page 3 of 19




then testified before the Professional Committee on February 7, 2019. Id. Plaintiff

avers that he was not allowed to be present for his accuser’s testimony and “was not

provided an opportunity to ask questions or submit areas for inquiry.” Id. On

February 27, 2019, the Promotions Committee issued a letter to Plaintiff informing

him that they decided to dismiss him from the School of Medicine.              Id. at

PageID.334. Plaintiff met with the Promotions Committee chairman on March 6,

2019, and he subsequently appealed their decision.

      Throughout this process, Plaintiff claims that he never received “any

information that provided him with evidence, the equivalent of a bill of particulars,

or any information regarding how and on what basis the Defendants’ decisions were

made or based.” Id. at PageID.334–35. On June 26, 2020, Plaintiff filed his present

Complaint alleging claims under 42 U.S.C. § 1983 (Count I), Title IX (Count II), the

Equal Protection Clause of the Fourteenth Amendment (Count III), and the Michigan

Constitution for violation of his due process rights (Count V), as well as state law

claims for promissory estoppel and reliance (Count IV) and intentional infliction of

emotional distress (Count VI). See ECF No. 1.

      Defendants now move to dismiss Plaintiff’s Complaint without prejudice.

ECF No. 5. Defendants first argue that the Court lacks jurisdiction over this case

because Plaintiff failed to seek permission to proceed pseudonymously as required

under Federal Rule of Civil Procedure 10(a). Id. at PageID.283. Alternatively,


                                         -3-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.502 Filed 01/25/21 Page 4 of 19




Defendants assert that the Court should dismiss the Complaint because it violates

the letter and spirit of Federal Rule of Civil Procedure 8. Id. at PageID.285.

      On September 29, 2020, Plaintiff filed a Response to Defendants’ Motion.

ECF No. 9. Notably, Plaintiff also filed a Motion for Protective Order to Permit

Plaintiff to Proceed Anonymously one day earlier. ECF No. 8. In his Response to

Defendants’ Motion, Plaintiff admitted that his Complaint is “undeniably lengthy,”

but argued that it does not violate the letter or spirit of Rule 8. Id. at PageID.360.

He also asserted that his recent Motion moots Defendants’ first argument pursuant

to Rule 10. Id. at PageID.356. Defendants filed a timely Reply on October 12, 2020.

ECF No. 12.

      As stated supra, Plaintiff filed a Motion for Protective Order to Permit

Plaintiff to Proceed Anonymously (hereinafter, “Motion for Protective Order”)

separately and subsequent to Defendants’ Motion to Dismiss. ECF No. 8. Plaintiff

argues that his privacy interests substantially outweigh the presumption of open

judicial proceedings. Id. at PageID.335. He explains that he “seeks to avoid the

embarrassment associated with the baseless accusations lodged against him[.]” Id.

at PageID.331. Plaintiff also claims that he has reason to believe that “even more

baseless information may be revealed to the public that would impact his good name

and identity.” Id. at PageID.332.




                                         -4-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.503 Filed 01/25/21 Page 5 of 19




      Defendants filed a Response on October 21, 2020. ECF No. 17. They claim

that Plaintiff waived his “only privacy interest”—preserving the privacy of

education records under federal law—when he filed the present lawsuit. Id. at

PageID.451.    Defendants also argue that Plaintiff’s “concern over potential

embarrassment from his own conduct” is not enough to substantially outweigh the

public’s interest in transparent judicial proceedings. Id. Plaintiff timely filed a

Reply on October 28, 2020. ECF No. 19.

                                 III. LAW & ANALYSIS

   A. Defendants’ Motion to Dismiss (ECF No. 5)

      As an initial matter, the Court will address Defendants’ first argument: that

Plaintiff’s Complaint should be dismissed for lack of jurisdiction. ECF No. 5,

PageID.283. Federal Rule of Civil Procedure 10(a) requires that “[t]he title of the

complaint must name all the parties.” Fed. R. Civ. P. 10(a). The Sixth Circuit has

held that a plaintiff’s failure to seek permission to proceed under a pseudonym is

fatal to his or her case because “federal courts lack jurisdiction over the unnamed

parties, as a case has not been commenced with respect to them.” Citizens for a

Strong Ohio v. Marsh, 123 F. App’x 630, 637 (6th Cir. 2005) (citation omitted).

      At the time of Defendants’ filing, Plaintiff had not yet moved this Court to

proceed anonymously. Prior to filing his Response to the present Motion, however,

Plaintiff filed his Motion for Protective Order. ECF No. 8. Defendants explained


                                        -5-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.504 Filed 01/25/21 Page 6 of 19




in their Reply to their present Motion that they would respond to Plaintiff’s separate

Motion, therefore mooting their first argument that dismissal is required under Rule

10. ECF No. 12, PageID.370. Accordingly, the Court will only address Defendant’s

second argument, that Plaintiff’s Complaint should be dismissed without prejudice

for failing to comply with Federal Rule of Civil Procedure 8, in its analysis below.

       1. Legal Standard

       Federal Rule of Civil Procedure 8 governs the general pleading standard.

Under Rule 8(a)(2), a pleading must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “What

constitutes a short and plain statement must be determined in each case on the basis

of the nature of the action, the relief sought, and the respective positions of the parties

in terms of the availability of information and a number of other pragmatic matters.”

5 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE                            AND

PROCEDURE § 1217 at 240–41 (3d ed. 2004). As a circuit court explained,

       The statement should be plain because the principal function of
       pleadings under the Federal Rules is to give the adverse party fair notice
       of the claim asserted so as to enable him to answer and prepare for trial.
       The statement should be short because “[u]necessary prolixity in a
       pleading places an unjustified burden on the court and the party who
       must respond to it because they are forced to select the relevant material
       from a mass of verbiage.”

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (internal citations omitted).




                                            -6-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.505 Filed 01/25/21 Page 7 of 19




      This principle is especially significant in light of a defendant’s responsive

obligations pursuant to Rule 8(b). Under this rule, a defendant must either (1) admit

an allegation, (2) deny an allegation, or (3) assert a lack of information or sufficient

knowledge to form a belief as to the allegation’s truth. Fed. R. Civ. P. 8(b)(1)(B),

(b)(5).

      When a complaint fails to comply with Rule 8’s requirements, the district

court can strike improper sections of the complaint, see Fed. R Civ. P. 12(f), or it

can dismiss the complaint, see Schied v. Daughtrey, No. 08-cv-14944, 2008 WL

5422680 (E.D. Mich. Dec. 29, 2008) (dismissing complaint without prejudice for

violating Rule 8); Brown v. Knoxville News-Sentinel, 41 F.R.D. 283 (E.D. Tenn.

1966); see also Simmons v. Abruzzo, 49 F.3d 83 (2d Cir. 1995). “[I]f the court

dismisses the complaint for failure to comply with Rule 8, it should generally give

the plaintiff leave to amend.” Simmons, 49 F.3d at 86–87; see also 5 CHARLES ALAN

WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1281 at 366–

67 (1969).

      2. Analysis

      Defendants argue that Plaintiff’s Complaint is neither plain nor short and thus

does not comply with Rule 8. ECF No. 5, PageID.287. They also emphasize the

prejudicial consequences they face in responding to the Complaint.               Id. at

PageID.296. “Requiring Defendants to respond to a complaint this far out of


                                          -7-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.506 Filed 01/25/21 Page 8 of 19




compliance with Rule 8 would be patently unfair and upend the foundational premise

of Rule 8 and the litigation process.” Id. at PageID.298. In his Response, Plaintiff

emphasizes that his case is complex and that his Complaint accordingly is fact

intensive with numerous claims against numerous parties. ECF No. 9, PageID.358.

He also argues that his Complaint “puts Defendants on notice of the claims against

them[.]” Id. at PageID.359.

      Upon review of the Complaint and the parties’ arguments, the Court agrees

with Defendants that Plaintiff’s Complaint violates Rule 8. The Complaint spans

119 pages and contains over 400 paragraphs. Importantly, the paragraphs often

blend factual and legal assertions. Such complex pleadings directly conflict with

Rule 8’s requirement of directness and clarity. See McHenry v. Renne, 84 F.3d 1172,

1178 (9th Cir. 1996).

      First, the Court finds that Plaintiff’s Complaint, in its present form, is not

“plain.” To reiterate, a party’s statement of the claim should be plain in order to give

the opposing party “fair notice” to answer and prepare for trial. Salahuddin v.

Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Plaintiff’s Complaint significantly exceeds

what is necessary to provide Defendants notice of the numerous claims. Indeed,

rather than providing clear and concise averments, the Complaint contains lengthy

and complicated paragraphs. For example, in the “Nature of this Action” section,

Plaintiff includes a paragraph that spans over two pages and includes a lengthy


                                          -8-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.507 Filed 01/25/21 Page 9 of 19




footnote. ECF No. 1, PageID.6–7, ¶ 14. Defendants assert that this paragraph,

without including the footnote, yields ten separate assertions.      ECF No. 5,

PageID.289.

      The Court also takes notice of several paragraphs included in the “Factual

Allegations Common to All Claims” section. ECF No. 1, PageID.10–12. In this

section, Plaintiff includes several paragraphs concerning policies under the Obama

Administration’s Department of Education. These paragraphs also discuss Sixth

Circuit precedent. Id. at PageID.11–12, ¶ 25–27. Moreover, the Court denotes that

Plaintiff includes allegations concerning the details of Wayne State University’s

Code of Conduct over numerous pages. Id. at PageID.28–42. While the Court

agrees with Plaintiff that there is no “bright-line rule” providing the length of a

complaint, ECF No. 9, PageID.358, the Court finds that such prolix evidentiary

averments more than complicate the requirement to put Defendants on notice of the

specific claims against them.

      Second, the Court concludes that the Complaint is not “short.” As explained

above, the Complaint includes over 400 paragraphs and spans over 119 pages,

without including exhibits.     While the Court does not dispute that Plaintiff’s

Complaint “contains numerous claims against numerous parties,” ECF No. 9,

PageID.358, the Court takes issue with the multiple paragraphs which incorporate

multiple factual allegations. Such complex averments place a significant burden on


                                         -9-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.508 Filed 01/25/21 Page 10 of 19




 Defendants, who must respond according to Rule 8(b). The Complaint presently

 requires Defendants to parse through lengthy paragraphs, which include several

 factual and legal assertions, in order to determine what to admit, deny, and what they

 can neither admit nor deny.       Such a task would be unduly burdensome for

 Defendants. See Univ. Health Grp. v. Allstate Ins. Co., No. 09-12524, 2010 WL

 2278618, at *3 (E.D. Mich. May 12, 2010), report and recommendation adopted,

 2010 WL 2287151 (E.D. Mich. June 4, 2010).

       Additionally, the Complaint places a burden on the Court. Other courts have

 denoted that a prolix, confusing, and redundant complaint can complicate a court’s

 ability to conduct pretrial discovery and formulate pretrial orders. See Vicom, Inc.

 v. Harbridge Merch. Serv., Inc., 20 F.3d 771, 776 (7th Cir. 1994) (collecting cases).

 Upon careful review of Plaintiff’s filing, the Court concludes that the Complaint

 may prevent it from conducting orderly litigation as the matter progresses.

       As a final matter, the Court emphasizes that a complaint must still comply

 with Rule 8(a) following the plausibility standards set forth in Twombly and Iqbal.

 “The requirement of a short, plain statement of the claim and entitlement to relief

 was not supplanted by the pleading standards set forth in Twombly/Iqbal.” Univ.

 Health Grp., 2010 WL 2278618, at *2 (citations omitted). The primary purpose of

 Rule 8, even with the pleading standards provided in Twombly and Iqbal, is rooted

 in fair notice. A complaint must therefore “state a claim to relief that is plausible on


                                           -10-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.509 Filed 01/25/21 Page 11 of 19




 its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), while also containing

 “short and plain” statements, Fed. R. Civ. P. 8(a)(1).

       In sum, the Complaint in its present form fails to comply with Rule 8’s “short

 and plain statement” requirement. Accordingly, the Court will grant Defendants’

 Motion and permit Plaintiff to file an Amended Complaint.

    B. Plaintiff’s Motion for Protective Order

       1. Legal Standard

       Federal Rule of Civil Procedure 10(a) mandates that a complaint include the

 names of all parties. Fed. R. Civ. P. 10(a). In certain limited circumstances,

 however, a court may excuse a party from identifying himself. Doe v. Porter, 370

 F.3d 558, 560 (6th Cir. 2004). “[P]rivacy in one’s identity in a public forum—such

 as a federal court—is the exception, not the rule.” Does v. Shalushi, No. 10-11837,

 2010 WL 3037789, at *1 (E.D. Mich. Jul. 30, 2010). The Sixth Circuit has held that

 a party’s request to proceed anonymously requires a court to weigh “[s]everal

 considerations [to] determine whether a plaintiff’s privacy interests substantially

 outweigh the presumption of open judicial proceedings.” Porter, 370 F.3d at 560.

 Such considerations include:

       (1) whether the plaintiffs seeking anonymity are suing to challenge
       governmental activity; (2) whether prosecution of the suit will compel
       the plaintiffs to disclose information “of the utmost intimacy”; (3)
       whether the litigation compels plaintiffs to disclose an intention to
       violate the law, thereby risking criminal prosecution; and (4) whether
       the plaintiffs are children.
                                          -11-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.510 Filed 01/25/21 Page 12 of 19




 Id. (citation omitted).

       2. Analysis

       Plaintiff argues that he satisfies each of the factors set forth in Doe v. Porter

 in order to proceed anonymously. First, Plaintiff argues that his case involves a

 challenge to governmental activity, as “Defendants, and their agents … are state

 actors of a public institution and university.” ECF No. 8, PageID.336. Plaintiff cites

 to the Sixth Circuit’s decision in Kreipke v. Wayne State Univ., 807 F.3d 768, 781

 (6th Cir. 2015) for the proposition that Defendant Wayne State University is an “arm

 of the State of Michigan” and therefore a state actor. Id. Defendants emphasize,

 however, that this fact does not necessarily tip in Plaintiff’s favor. ECF No. 17,

 PageID.454. They also highlight how Plaintiff has not only sued Wayne State

 University, but also several private individuals in their individual capacities for their

 alleged violations of federal laws. Id. at PageID.453.

       By bringing this action against Defendant Wayne State University, it is clear

 that Plaintiff is challenging governmental activity.        The Court acknowledges

 Defendants’ argument that Plaintiff also brings his action against five other

 individuals in their official and individual capacities. However, other courts with

 this District have declined to rule against a plaintiff for this distinction. See, e.g.,

 Doe 1 v. Mich. Dep’t of Corr., No. 13-14356, 2014 WL 2207136, at *10 (E.D. Mich.

 May 28, 2014) (finding that plaintiffs “undoubtedly challeng[ed] governmental
                                           -12-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.511 Filed 01/25/21 Page 13 of 19




 activity” in their suit against the Michigan Department of Corrections and several

 private defendants in their individual and official capacities). The Court likewise

 agrees that Plaintiff here challenges governmental activity by bringing this action

 against Wayne State University.1 Accordingly, the Court finds that this first factor

 weighs in Plaintiff’s favor.

       Second, Plaintiff argues that he will be required to disclose information “of

 the utmost intimacy,” including personal and confidential education records. ECF

 No. 8, PageID.337. He cites to Roe v. Adams-Gaston, No. 17-cv-00945, 2017 U.S.

 Dist. LEXIS 181930 (S.D. Ohio Nov. 2, 2017), a case that, unlike here, involved an

 unopposed motion for leave to proceed anonymously, to support his argument for

 this second Porter factor. The Court takes notice of Defendants’ argument that

 Plaintiff has already consented to the disclosure of his educational records. ECF No.

 17, PageID.455. Indeed, § 99.31 of FERPA explains that “[i]f a parent or eligible

 student initiates legal action against an educational agency or institution, the

 educational agency or institution may disclose to the court, without a court order or

 subpoena, the student’s education records that are relevant for the educational

 agency or institution to defend itself.” 34 C.F.R. § 99.31(a)(9)(iii)(B). The Court


 1
   The Court denotes, however, that the subject of this action heightens the public’s
 interest in light of Defendants’ roles as public officials and government bodies. See
 Doe v. Megless, 654 F.3d 404, 411 (3d Cir. 2011). This finding does not complicate
 the Court’s conclusion that Plaintiff is challenging governmental activity against a
 governmental entity.
                                         -13-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.512 Filed 01/25/21 Page 14 of 19




 questions Plaintiff’s privacy concerns in light of this exception. Moreover, the Court

 emphasizes that Plaintiff can move for protective orders and other remedies

 throughout the course of discovery to protect such information from being disclosed

 to the public.

       While the Court takes seriously Plaintiff’s concerns for future employment,

 and his desire to avoid embarrassment associated with the underlying action, it does

 not find that the prosecution of this suit will compel him to disclose information “of

 the utmost intimacy.” The Court presumes that Plaintiff considered the possible

 disclosure of underlying facts before filing his Complaint. See D.E. v. John Doe,

 834 F.3d 723, 728 (6th Cir. 2016) (adopting the district court’s recognition of

 plaintiff’s forfeiture of ability to keep his underling actions secret in filing his

 action). In sum, the second Porter factor weighs against Plaintiff.

       Third, Plaintiff argues that this litigation “invites an opprobrium analogous to

 the infamy associated with criminal behavior.” ECF No. 8, PageID.337. He

 explains that if he is forced to identify himself to the public as having been expelled

 from medical school for a “behavioral offense,” “there is a substantial likelihood that

 a significant portion of the public, another medical school, or future employer will

 see his expulsion as tantamount to an admission that Plaintiff must have committed

 a significant sexual offense[.]” Id. at PageID.338. Plaintiff thus contends that this

 third factor weighs “heavily” in his favor. Id. at PageID.339.


                                          -14-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.513 Filed 01/25/21 Page 15 of 19




       Defendants contest this argument, arguing that “[t]here is nothing about this

 case that will require Plaintiff to experience the kind of ‘infamy associated with

 criminal behavior’ if he litigates in his name.” ECF No. 17, PageID.458. Upon

 careful review of the Complaint in its present form, the Court agrees. To reiterate,

 the third factor set forth in Porter concerns “whether the litigation compels plaintiffs

 to disclose an intention to violate the law, thereby risking criminal prosecution.”

 Doe v. Porter, 370 F.3d 558, 560 (6th Cir. 2004). The Court does not find that the

 threat of harassment, without more, is enough to satisfy this threshold. In Porter,

 the Sixth Circuit cited to a sister circuit decision, Doe v. Stegall, 653 F.2d 180 (5th

 Cir. 1981) for the proposition that a plaintiff can satisfy the third factor even if he or

 she does not confess to illegal acts or purposes. Id. at 560. The court in Stegall

 emphasized that the plaintiffs were at risk of experiencing “threats of violence” for

 their actions involving daily religious observances should they have proceeded

 without anonymity. 653 F.2d at 186. Plaintiff here does not aver that he may

 experience threats of violence.       Rather, he focuses on potential harm to his

 professional reputation. See ECF No. 19, PageID.486. The Court declines to extend

 the third Porter factor to such circumstances. Cf. Doe 1 v. Mich. Dep’t of Corr., No.

 13-14356, 2014 WL 2207136, at *10 (E.D. Mich. 2014) (concluding that discovery

 in the matter could have revealed the “extraordinary means” which plaintiffs used to




                                            -15-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.514 Filed 01/25/21 Page 16 of 19




 protect themselves, thus resulting in potential exposure to punishment from prison

 authorities). Accordingly, the third Porter factor also weighs against Plaintiff.

       Fourth, Plaintiff emphasizes that he is a young adult with a career and

 professional future ahead of him. ECF No. 8, PageID.339. In addressing the fourth

 factor, Plaintiff argues that if he is not able to proceed anonymously, and if he is

 successful in his suit, “his reputation and his future are significantly harmed.” Id.

 The Court finds, however, that the fourth factor is inapplicable here. Indeed,

 Plaintiff’s status as “young adult” or “young professional” is not equivalent to a

 plaintiff who is a child seeking to proceed anonymously. Doe v. Porter, 370 F.3d

 558, 561 (6th Cir. 2004) (concluding that the “very young children” who brought

 the case should be granted a “heightened protection”); Doe v. City of Detroit, No.

 18-cv-11295. 2018 WL 3434345, at *1 (E.D. Mich. Jul. 17, 2018) (finding the fourth

 factor inapplicable since the plaintiff was not a child). Accordingly, the fourth

 Porter factor also weighs against Plaintiff.

       Finally, Plaintiff contends that there are other considerations which favor his

 request to proceed anonymously. ECF No. 8, PageID.339. The parties agree that

 the Court can look to additional considerations beyond the aforementioned Porter

 factors. Indeed, other courts have considered whether the plaintiff would risk

 suffering injury if identified and whether the defendant would be prejudiced by the

 plaintiff proceeding anonymously. Doe v. City of Detroit, No. 18-cv-11295, 2018


                                          -16-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.515 Filed 01/25/21 Page 17 of 19




 WL 3434345, at *1 (E.D. Mich. Jul. 17, 2018); see also Doe v. Stegall, 653 F.2d

 180, 186 (5th Cir. 1981) (“We advance no hard and fast formula for ascertaining

 whether a party may sue anonymously. The decision requires a balancing of

 considerations calling for maintenance of a party’s privacy against the customary

 and constitutionally-embedded presumption of openness in judicial proceedings.”).

       In his Motion, Plaintiff asserts that Defendants would not be prejudiced by the

 use of a pseudonym. ECF No. 8, PageID.340. Moreover, Plaintiff argues that the

 public “will not be harmed utilizing this narrowly tailored privacy mechanism.” Id.

 He also emphasizes that Defendant Wayne State University’s administrative and

 disciplinary processes are governed by the Family Educational Rights and Privacy

 Act (“FERPA”) and are thus confidential and anonymous. Id. at PageID.341.

 Lastly, Plaintiff refutes Defendants’ claim that this action is a “strategic effort … to

 make bombastic and legally irrelevant assertions while avoiding the public scrutiny

 that comes with their rebuttal.” Id.

       Defendants assert that none of these additional considerations overcome the

 presumption of open judicial proceedings. ECF No. 17, PageID.461. They also

 emphasize that Plaintiff cannot meet a majority of the four Porter factors. Id.

 Moreover, Defendants argue that Plaintiff’s status as a public figure matters to the

 Court’s analysis. Id. at PageID.460–61. In his Reply, Plaintiff argues that the

 public’s interest in his alleged conduct is de minimis and therefore does not require


                                           -17-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.516 Filed 01/25/21 Page 18 of 19




 disclosure. ECF No. 19, PageID.489. Other courts have specifically considered the

 status of a litigant seeking to proceed anonymously as a public figure. See, e.g., Doe

 v. Megless, 654 F.3d 404, 409 (3d Cir. 2011). The Court agrees that the public’s

 interest, which already favors open judicial proceedings, is heightened when public

 officials and government bodies are involved. Plaintiff’s status as a public figure is

 therefore another factor which disfavors anonymity.

       As a final matter, the Court finds that Plaintiff’s asserted additional

 considerations, ECF No. 8, PageID.339–40, are not enough to overcome the

 presumption of open judicial proceedings. To reiterate, Plaintiff was unable to meet

 three of the four Porter factors and is a public figure.        Upon weighing the

 aforementioned factors and considerations, the Court does not find that Plaintiff’s

 interest in anonymity satisfies the heavy burden he must carry to avoid the standard

 obligation to identify himself.

       Accordingly, the Court will deny Plaintiff’s Motion. Plaintiff must therefore

 identify himself by name upon amending his Complaint in this matter.

                                   IV. CONCLUSION

       For the reasons discussed herein, IT IS ORDERED that Defendants’ Motion

 to Dismiss Without Prejudice [#5] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Protective Order to

 Permit Plaintiff to Proceed Anonymously [#8] is DENIED.


                                          -18-
Case 2:20-cv-11718-GAD-DRG ECF No. 23, PageID.517 Filed 01/25/21 Page 19 of 19




       IT IS FURTHER ORDERED that Plaintiff shall file an Amended Complaint

 that identifies himself by name within twenty-one days of the entry of this Order.

       IT IS SO ORDERED.

 Dated:      January 25, 2021

                                                s/Gershwin A. Drain
                                                HON. GERSHWIN A. DRAIN
                                                United States District Court Judge

                           CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
               January 25, 2021, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                         -19-
